Docket No. 105621.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
            COREY CONICK, Appellee.

                 Opinion filed November 20, 2008.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Kilbride,
Garman, and Burke concurred in the judgment and opinion.



                            OPINION

     The circuit court of Cook County denied Corey Conick, a prisoner
in the Illinois Department of Corrections, leave to file a successive
postconviction petition under the Post-Conviction Hearing Act (Act)
(725 ILCS 5/122–1 et seq. (West 2006)). The court also assessed
filing fees and court costs totaling $105 pursuant to section 22–105
of the Code of Civil Procedure (Code) (735 ILCS 5/22–105 (West
2006)), because Conick’s proffered petition was found to be
frivolous. The appellate court vacated the circuit court’s order
imposing the fees and costs. No. 1–06–1375 (unpublished order under
Supreme Court Rule 23). We granted the State’s petition for leave to
appeal (210 Ill. 2d R. 315), and now reverse the judgment of the
appellate court.

                           BACKGROUND
     Conick’s Cook County jury trial for the 1996 attempted armed
robbery and first degree murder of Frank Randle ended in a mistrial.
Thereafter, on August 31, 1998, Conick pleaded guilty in exchange
for consecutive sentences of 60 years’ imprisonment for first degree
murder and 10 years’ imprisonment for attempted armed robbery. In
1999, Conick filed his first postconviction petition. After conducting
a hearing on the petition, the circuit court denied Conick relief.
Conick filed an untimely appeal that the appellate court dismissed for
want of prosecution in July 2000. Conick filed his second petition for
postconviction relief in December 2000. This petition was summarily
dismissed by the circuit court as frivolous and patently without merit,
and the appellate court affirmed the dismissal in 2003. In January
2006, Conick’s third request for postconviction relief, styled “Pro Se
Petitioner Leave to File Successive Petition For Post-Conviction
Relief,” was filed, along with supporting documentation and motions
to proceed in forma pauperis and for appointment of counsel. The
proffered third petition raised two claims: (1) that the prosecution
“knowingly used false and perjured testimony” of Arthur Love during
Conick’s jury trial; and (2) that Conick’s trial counsel failed to
provide him the level of assistance guaranteed by the sixth
amendment of the United States Constitution. Conick supported his
allegations with, inter alia, an affidavit from Love recanting his trial
testimony.
     The circuit court reviewed Conick’s filings and entered two
orders on February 23, 2006. In the first order, the circuit court not
only found the proffered successive postconviction petition failed to
satisfy the applicable cause and prejudice requirements of section
122–1(f) of the Act (725 ILCS 5/122–1(f) (West 2006)), but deemed
its claims “entirely lacking in merit.” The court therefore denied
Conick leave to file his successive petition and further denied his
motions for leave to proceed in forma pauperis and for the
appointment of counsel. The court’s second order assessed “$90 for
filing a petition to vacate, modify or reconsider final judgment plus
$15 in mailing fees” against Conick pursuant to section 22–105(a) of

                                  -2-
the Code because his proffered third petition “was frivolous and
patently without merit,” citing sections 22–105(b)(1) and
22–105(b)(4) (735 ILCS 5/22–105(b)(1), (b)(4) (West 2006)). The
court subsequently denied Conick’s motion to reconsider and he
appealed.
    On appeal, Conick abandoned his substantive claims and solely
contested the circuit court’s order assessing fees and costs against him
for filing a frivolous lawsuit as a prisoner under section 22–105. On
August 31, 2007, the appellate court affirmed the circuit court’s
assessment of fees and costs. On September 21, 2007, Conick filed
a petition for rehearing in light of this court’s opinion in People v.
LaPointe, 227 Ill. 2d 39 (2007). The appellate court denied rehearing,
but withdrew its August 31, 2007, decision and, on October 12, 2007,
filed another order striking the circuit court’s assessment of fees and
costs under section 22–105, “in accordance with LaPointe.” No.
1–06–1375 (unpublished order under Supreme Court Rule 23).1

                             ANALYSIS
    Section 122–1(f) of the Post-Conviction Hearing Act states, in
pertinent part:
           “(f) Only one petition may be filed by a petitioner under
       this Article without leave of the court. Leave of court may be
       granted only if a petitioner demonstrates cause for his or her
       failure to bring the claim in his or her initial post-conviction
       proceedings and prejudice results from that failure.” 725 ILCS
       5/122–1(f) (West 2006).
    Section 22–105 of the Code of Civil Procedure is entitled
“Frivolous lawsuits filed by prisoners” and provides:
           “(a) If a prisoner confined in an Illinois Department of
       Corrections facility files a pleading, motion, or other filing


  1
    The State correctly notes that, pursuant to Supreme Court Rule 367(d)
(210 Ill. 2d R. 367(d)), “[n]o substantive change in the relief granted or
denied by the reviewing court may be made on denial of rehearing unless
an answer has been requested.” Here, while the appellate court improperly
failed to request an answer from the State, our decision obviates any need
for further mention of this error.

                                   -3-
       which purports to be a legal document in a case seeking post-
       conviction relief under Article 122 of the Code of Criminal
       Procedure of 1963, pursuant to Section 116–3 of the Code of
       Criminal Procedure of 1963, in a habeas corpus action under
       Article X of this Code, in a claim under the Court of Claims
       Act, or in another action against the State, the Illinois
       Department of Corrections, or the Prisoner Review Board, or
       against any of their officers or employees and the Court
       makes a specific finding that the pleading, motion, or other
       filing which purports to be a legal document filed by the
       prisoner is frivolous, the prisoner is responsible for the full
       payment of filing fees and actual court costs.
            ***
            (b) In this Section, ‘frivolous’ means that a pleading,
       motion, or other filing which purports to be a legal document
       filed by a prisoner in his or her lawsuit meets any or all of the
       following criteria:
                (1) it lacks an arguable basis either in law or in fact;
                (2) it is being presented for any improper purpose,
            such as to harass or to cause unnecessary delay or
            needless increase in the cost of litigation;
                (3) the claims, defenses, and other legal contentions
            therein are not warranted by existing law or by a
            nonfrivolous argument for the extension, modification, or
            reversal of existing law or the establishment of new law;
                (4) the allegations and other factual contentions do not
            have evidentiary support or, if specifically so identified,
            are not likely to have evidentiary support after a
            reasonable opportunity for further investigation or
            discovery; or
                (5) the denials of factual contentions are not warranted
            on the evidence, or if specifically so identified, are not
            reasonably based on a lack of information or belief.” 735
            ILCS 5/22–105(a), (b) (West 2006).
    On appeal to this court, the State contends that section 22–105
authorized the circuit court to assess fees and costs against Conick
for filing a frivolous “pleading, motion, or other filing which

                                  -4-
purports to be a legal document in a case seeking post-conviction
relief.” 735 ILCS 5/22–105(a) (West 2006). Conversely, Conick
argues that the appellate court properly held that, because the circuit
court denied him leave to file his successive postconviction petition,
no petition, frivolous or not, was “filed” in this “case,” and the court
accordingly erred in assessing fees and costs. No. 1–06–1375
(unpublished order under Supreme Court Rule 23), quoting People
v. LaPointe, 227 Ill. 2d 39, 44 (2007). The question before us,
therefore, involves the statutory interpretation of the terms “file” and
“case” as they are used in section 22–105, and our review is de novo.
See People v. Campa, 217 Ill. 2d 243, 252 (2005); In re Detention
of Lieberman, 201 Ill. 2d 300, 307 (2002).
    This court set forth the well-settled principles of statutory
construction in Orlak v. Loyola University Health System, 228 Ill. 2d
1, 8 (2007), stating:
         “The cardinal rule of statutory construction is to ascertain
         and give effect to the intent of the legislature. [Citation.]
         That intent is best gleaned from the words of the statute
         itself, and where the statutory language is clear and
         unambiguous, it must be given effect. [Citation.] A court
         should interpret a statute, where possible, according to the
         plain and ordinary meaning of the language used. [Citation.]
         In determining the plain meaning of a statute’s terms, we
         consider the statute in its entirety, keeping in mind the
         subject it addresses, and the apparent intent of the legislature
         in enacting the statute. [Citation.]”
We also afford the statutory language the fullest, rather than
narrowest, possible meaning to which it is susceptible. Hennings v.
Chandler, 229 Ill. 2d 18, 24 (2008); Lieberman, 201 Ill. 2d at 308.
    The State contends that the appellate court ignored the
unambiguous plain language of section 22–105 and frustrated the
legislature’s intent by concluding that because Conick’s “Pro Se
Petitioner Leave to File Successive Petition For Post-Conviction
Relief” was denied, it did not fall within the statute’s purview
because it was never “filed,” effectively creating an exception to the
statute. We agree with the State. Here, the appellate court relied on
this court’s statement in LaPointe that a successive postconviction
petition “will not be considered filed until leave to file is expressly

                                  -5-
granted by the circuit court in accordance with section 122–1(f) of
the Act.” LaPointe, 227 Ill. 2d at 45. However, in LaPointe, we did
not analyze, as we do here, the applicability of section 22–105 to a
petitioner’s attempt to seek postconviction relief through a
successive postconviction pleading. Rather, this court made clear in
LaPointe that because section 122–1(f) of the Act “expressly
conditions leave to file on the petitioner’s satisfaction of the cause-
and-prejudice test, a second or successive petition cannot be
considered filed despite its having been previously accepted by the
clerk’s office.” (Emphasis added.) LaPointe, 227 Ill. 2d at 44. Thus,
LaPointe specifically distinguished leave to file a successive
postconviction petition under section 122–1(f) with the broader,
more “plain and ordinary” meaning of the word “file” as used in
section 22–105. See Artuz v. Bennett, 531 U.S. 4, 8, 148 L. Ed. 2d
213, 218, 121 S. Ct. 361, 363 (2000) (an application for
postconviction or other collateral review under state law “is ‘filed,’
as that term is commonly understood, when it is delivered to, and
accepted by, the appropriate court officer for placement into the
official record”); Black’s Law Dictionary 642 (7th ed. 1999)
(defining “file” as “[t]o deliver a legal document to the court clerk
or record custodian for placement into the official record”).
     In People v. Smith, 383 Ill. App. 3d 1078 (2008), the trial court
denied the defendant leave to file her successive petition for
postconviction relief, and concurrently assessed fees and costs
against her for filing a frivolous pleading under sections
22–105(b)(1) and (b)(3). On appeal, the appellate court affirmed the
trial court’s orders and rejected the defendant’s attempt, as here, to
“equate[ ] filing procedures for successive postconviction petitions
under the Post-Conviction Act with the meaning of ‘filing’
contemplated in section 22–105(a).” Smith, 383 Ill. App. 3d at 1091.
The court went on to state:
         “Generally, as mandated by section 122–1(f) of the Post-
         Conviction Act, a defendant must seek explicit leave to file
         a successive postconviction petition before the actual
         petition is considered. Presumably, a defendant would
         accomplish this requirement by filing a motion requesting
         leave to file the petition. Such motion would clearly qualify
         as a motion seeking postconviction relief, as indicated by

                                 -6-
         section 22–105(a). See 735 ILCS 5/22–105(a) (West 2006).”
         Smith, 383 Ill. App. 3d at 1092.2
 Thus, in this case, as in Smith, whether or not the proffered petition
 itself was formally “filed” under the Act, Conick clearly “file[d] a
 pleading, motion, or other filing *** seeking post-conviction relief”
 within the meaning of section 22–105(a) of the Code (735 ILCS
 5/22–105(a) (West 2006)).
     Additionally, “[i]t is never proper for a court to depart from plain
 language by reading into the statute exceptions, limitations, or
 conditions which conflict with the clearly expressed legislative
 intent.” People v. Hari, 218 Ill. 2d 275, 295 (2006). Here, by
 excluding any proffered successive postconviction petition which
 does not meet the requirements of section 122–1(f) of the Act from
 the sphere of section 22–105 of the Code, the appellate court
 thwarted the legislature’s intent in enacting that statute; i.e., to curb
 the large number of frivolous collateral pleadings filed by prisoners
 which adversely affect the efficient administration of justice, and to
 compensate the courts for the time and expense incurred in
 processing and disposing of them. See People v. Carter, 377 Ill.
 App. 3d 91, 106 (2007); People v. Hunter, 376 Ill. App. 3d 639, 648
 (2007); People v. Gale, 376 Ill. App. 3d 344, 360 (2007); see also
 People v. Anderson, 352 Ill. App. 3d 934, 946 (2004) (various
 provisions exist to “discourage frivolous petitions” for habeas
 corpus, mandamus, section 2–1401 relief and other pleadings likely
 to be employed by prisoners, including, specifically, section 22–105
 allowing for the assessment of filing fees and court costs against
 prisoners who file frivolous pleadings).
     Further, the appellate court’s exclusion of successive
 postconviction petitions which have been determined not to meet the


   2
     We recognize that neither the hybrid motion and successive petition
filed herein nor the “implicit[ ] *** request for leave” to file a successive
petition in Smith meet that court’s postulation of the proper way to proceed
under section 122–1(f) of the Act. However, while we agree that the filing
of a separate motion for leave to file a successive petition is preferred, we
find that any technical imperfection in procedure in this case did not hinder
the trial court from performing its review under either section 122–1(f) of
the Act or section 22–105 of the Code.

                                     -7-
cause and prejudice requirements of section 122–1(f) from the ambit
of section 22–105 creates an absurd result allowing a prisoner to file
innumerable frivolous motions for leave to file a successive
postconviction petition, without being subject to any repercussions
for wasting valuable judicial resources. “It is axiomatic that, in
construing a statute, we presume that the General Assembly did not
intend absurdity, inconvenience or injustice in enacting the statute.”
J.S.A. v. M.H., 224 Ill. 2d 182, 210 (2007); see also People v.
McCarty, 223 Ill. 2d 109, 126 (2006). Instead, the unambiguous
language of section 22–105 expresses the legislature’s desire to
decrease the number of frivolous postconviction petitions filed by
prisoners, and “does not distinguish between those who have filed
one or more than one such petition.” Gale, 376 Ill. App. 3d at 363;
see also Carter, 377 Ill. App. 3d at 107. For the purposes of section
22–105, the status of the petition as either original or successive is
not significant. See Carter, 377 Ill. App. 3d at 96. The trial court
must still examine every request for postconviction relief whether it
be an initial petition subject to review under the “gist” standard
(People v. Jones, 211 Ill. 2d 140, 148 (2004)) or a proffered
successive petition subject to the more exacting cause and prejudice
standard (725 ILCS 5/122–1(f) (West 2006)). Thus, as the appellate
court herein has both misconstrued this court’s ruling in LaPointe,
and created an unwarranted exception to section 22–105, we must
reject that court’s reasoning for vacating the circuit court’s
assessment of fees and costs under that section.
    Next, we consider Conick’s related contention that under
LaPointe, no “pleading, motion, or other filing which purports to be
a legal document in a case seeking post-conviction relief” was ever
filed because permission to start a case was denied. (Emphasis
added.) 735 ILCS 5/22–105(a) (West 2006). However, just as we
have determined that the appellate court, and Conick’s, reliance on
LaPointe for the meaning of the word “file” as used in section
122–1(f) of the Act led to their misinterpretation of that word’s
meaning within section 122–105 of the Code, we conclude that the
word “case” has been similarly misinterpreted. The phrase “in a
case,” as used in section 22–105(a), cannot be read as Conick
proposes because the “case” referred to is not a new action, but
rather a continuation of the criminal action against him which began

                                 -8-
in 1996, and which has proceeded through various appeals and
postconviction proceedings to this day. This reading of the phrase
“in a case” is supported by the fact that, in order to determine if the
filing is “frivolous” under section 22–105(b), the court must
necessarily examine law and facts relevant to the “case” in which the
prisoner seeks relief. See 735 ILCS 5/22–105(b) (West 2006); see
also Carter, 377 Ill. App. 3d at 103 (the trial judge followed the
provisions of the Act and section 22–105 of the Code in properly
finding the defendant’s successive petition frivolous where the judge
provided in writing that the petition satisfied the specific criteria
under section 22–105, which rendered defendant’s successive
petition frivolous).
     Once again, the purpose of section 22–105 is to stem the tide of
frivolous filings by prisoners who have been convicted and, in most
instances, have had their “cases” subjected to additional forms of
appellate review. As the appellate court stated in Gale:
        “Our legislature has made clear, by its enactment of various
        statutory provisions, that, while it is willing to offer certain
        types of further relief to prisoners beyond their trials and
        appeals, it is concerned with the number of frivolous
        petitions that may be filed seeking such relief which, in turn,
        impacts the efficiency of our courts and the effectiveness of
        our administrative process.” Gale, 376 Ill. App. 3d at 360.
     Conick likewise contends that fees and costs cannot be assessed
under a statute entitled “Frivolous lawsuits filed by prisoners” where
no lawsuit exists. (Emphasis added.) 735 ILCS 5/22–105 (West
2006). We again must disagree. The broad, inclusive language of the
statute clearly shows the legislature’s intent to cast a wide net in
defining “lawsuits” where it encompasses any:
            “pleading, motion, or other filing which purports to be a
        legal document in a case seeking post-conviction relief under
        Article 122 of the Code of Criminal Procedure of 1963,
        pursuant to Section 116–3 of the Code of Criminal
        Procedure of 1963, in a habeas corpus action under Article
        X of this Code, in a claim under the Court of Claims Act, or
        in another action against the State, the Illinois Department of
        Corrections, or the Prisoner Review Board, or against any of


                                  -9-
         their officers or employees.” 735 ILCS 5/22–105(a) (West
         2006).
As earlier noted, statutory language should be read in accord with its
plain, ordinary and popularly understood meaning, and afforded the
fullest, rather than the narrowest, possible meaning to which it is
susceptible. In re Detention of Lieberman, 201 Ill. 2d at 308. Thus,
we concur with the Smith court that, as to section 22–105: “[T]he
statutory language of what type of filings can be assessed the filing
fee if found to be frivolous is very broad. We find that this language
shows the legislature’s intention to include all types of pro se filings
by prisoners seeking postconviction relief.” Smith, 383 Ill. App. 3d
at 1092.
    Here, Conick filed with the circuit clerk a document entitled “Pro
Se Petitioner Leave to File Successive Petition For Post-Conviction
Relief,” which was both a motion to file a successive petition and the
proposed petition itself, including supporting documentation. This
pleading clearly falls within the scope of the term “lawsuits” as used
in the title of section 22–105, as it was submitted for the purpose of
seeking postconviction relief, and the circuit court later made “a
specific finding that the pleading, motion, or other filing which
purports to be a legal document filed by the prisoner is frivolous.”
735 ILCS 5/22–105(a) (West 2006). Therefore, we conclude that a
broad reading of the words “lawsuits” and “case” in section 22–105
is essential for the goal of the legislature in enacting that statute to
be accomplished.
    Finally, Conick asserts the argument that because his proffered
successive petition met the cause and prejudice requirements of
section 122–1(f) of the Act, the petition was not frivolous, and any
imposition of fees and costs under section 22–105 was therefore
improper. However, in the appellate court, Conick contested neither
the circuit court’s finding that his successive petition failed to meet
the cause and prejudice test nor its finding of frivolousness. Thus, as
this argument was not raised in the appellate court, it is forfeited and
we decline to address it. See People v. Blair, 215 Ill. 2d 427, 443-44
(2005) (we use the term “forfeited” to mean issues that could have
been raised, but were not, and are therefore barred).



                                 -10-
                        CONCLUSION
    Based upon the foregoing, we reverse the appellate court’s
judgment which vacated the assessments imposed on Conick under
section 22–105 of the Code. The circuit court’s order assessing
Conick $105 in costs and fees is therefore affirmed.

                             Appellate court judgment reversed;
                                   circuit court order affirmed.




                             -11-